FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CION ADONIS PERALTA ,                       No. 09-55907
                Plaintiff-Appellant,
                                               D.C. No.
                   v.                       2:05-cv-01937-
                                               JVS-PLA
 T. C. DILLARD , Chief Dental Officer;
 S. BROOKS, D.D.S., Staff Dentist; J.
 FITTER, Chief Medical Officer,                 ORDER
                Defendants-Appellees.


                    Filed June 26, 2013


                          ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge O’Scannlain did not participate in the deliberations
or vote in this case.